Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, 13-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gotman, (US-PGPUB 2016/0275709) in view of Smith, (US-PGPUB 20110178821)

In regards to claim 1, Gotman discloses a spectral imaging visualization 
system, (112 in Fig. 1), comprising: 

wherein the image visualization application software is configured to read electronic files containing images and formatted in a first format, and the spectral image reconstruction algorithms are configured to read electronic files, (see at least: Par. 0026, the primary ROI shows an area of interest in the primary image data, which is processed with a particular processing algorithm. The one or more secondary ROIs show the same area but with data processed using different processing algorithms. Further, Fig. 6, Par. 0058, at 602, the first spectral data or non-spectral data, created by processing obtained spectral projection and/or image data with a first processing algorithm, is obtained, [i.e., the image visualization application software is configured to read electronic files, “spectral data or non-spectral data”, containing images and formatted in a first format]. Further, Par. 0062, at 610, discloses that the a subset of second spectral data, created by processing the obtained data with a second different processing algorithm, corresponding to the same area defined by the first region of interest is displayed in the second region of interest, [i.e., reading the electronic files with different algorithm, “the spectral image reconstruction algorithms”, implicitly in first formatted formats]]);
a processor, (120 in Fig. 1), configured to access at least one of the spectral image reconstruction algorithms through a proprietary software interface and process the spectral imaging data with the at least one of the spectral image reconstruction algorithms to produce a spectral image, (see at least: Par. 0052-0053, the computing system 112 can receive projection data and/or image data to process from the imaging system 100 (the console 402 and/or the reconstructor 111), a data repository 404, another imaging system, and/or other device, [i.e., access at least one of the spectral image reconstruction algorithms through a proprietary software interface and process the spectral imaging data with the at least one of the spectral image reconstruction algorithms]; and the instructions 124, which may also include a reconstructor, enables the computing system 112 to reconstruct volumetric image data, [i.e., producing a spectral image]); and configured to execute the image visualization application software to construct a graphical user interface with an image viewport displaying the spectral image, (see at least: Fig. 2, and Par. 0028-0029, visually presents spectral image data of a same anatomical area of a primary image through multiple ROIs); and 
a display configured to display the graphical user interface with the spectral image displayed in the viewport, (see at least: Par. 0029, the graphical user interface (GUI) 200 is displayed in a display monitor of the output devices 118. The GUI 200 includes a main viewport or image display region 204 and a menu display region 206. The image display region 204 visually presents a primary image 208 or slice of primary image data, [i.e., display the graphical user interface with the spectral image displayed in the viewport]).
Gotman does not expressly disclose that the spectral imaging data is formatted in a second different format, which the image visualization application software cannot read and/or interpret; and reading the electronic files formatted in the second different format by the spectral image reconstruction algorithms.

Gotman and Smith are combinable because they are both concerned with medical data diagnosis. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Gotman, to use steps 610, 620, and 630, as though by Smith, in order to provide an unified format medical information having high enough resolution to be used for diagnosis purposes, (Smith, see Par. 0063).

In regards to claim 3, the combine teaching Gotman and Smith as whole discloses the limitations of claim 1.
Furthermore, Gotman discloses wherein the memory device is further configured to store non-spectral imaging data formatted in the first format, (see at least: Par. 0019, the imaging system 100 includes a non-spectral CT, and Par. 0025, discloses that the 

 In regards to claim 4, the combine teaching Gotman and Smith as whole discloses the limitations of claim 1.
Furthermore, Gotman discloses wherein the spectral image reconstruction algorithms include at least one of: a mono-energetic algorithm, a calcium suppression algorithm, an effective Z algorithm, an electron density algorithm, an iodine density algorithm, an iodine suppressed algorithm, a contrast-enhanced algorithm, a virtual non-contrast algorithm, a uric acid algorithm, a uric acid suppression algorithm, a basis pair algorithm, and a K-edge algorithm, (see at least: Par. 0023, “one or more K-edge components”).

In regards to claim 5, the combine teaching Gotman and Smith as whole discloses the limitations of claim 1.
Furthermore, Gotman discloses wherein the displayed graphical user interface includes a menu with a plurality of individual selectable graphical control elements, each having a label with a different type of spectral processing, and each configured to call a spectral image reconstruction algorithm of the spectral image reconstruction algorithms corresponding to the label, (see at least: Par. 0029-0032, GUI 200 includes a main viewport or image display region 204 and a menu display region 206. Further, as shown in Fig. 2, and Par. 0045, the menu display region 206 comprises a list 218 of the available processing algorithms 302 along with graphical (e.g., textual, pictorial, etc.) indicia that 

In regards to claim 6, the combine teaching Gotman and Smith as whole discloses the limitations of claim 5.
Furthermore, Gotman discloses wherein at least one of the plurality of individual selectable graphical control elements is configured to activate a dialog box in response to being selected, (see at least: Fig. 2, and Par. 0029-0032, "monochrome. Imag" is selected (as can be seen from the check in the selection box corresponding to "monochrome. Imag") and "Eff. Z image" is selected, implicitly using an input device, [i.e., activate a dialog box in response to being selected]).

In regards to claim 7, the combine teaching Gotman and Smith as whole discloses the limitations of claim 6.
Furthermore, Gotman discloses wherein the dialog box includes a character input field configured to receive a parameter employed by the spectral image reconstruction 

In regards to claim 8, the combine teaching Gotman and Smith as whole discloses the limitations of claim 6.
Furthermore, Gotman discloses wherein the dialog box further includes a second character input field configured to receive a second parameter, and the first and second parameters are employed by the spectral image reconstruction algorithm, (see at least: Fig. 2, Par. 0029-0032, the ROI 212 corresponds to the image data for "monochrome. Imag" and secondary ROI 214 corresponds to the image data for "Eff. Z image"."Low Energy", "High Energy" and "Optimal CNR Image", [i.e., the dialog box implicitly includes a second character input field configured to receive a second parameter, "monochrome. Imag", such as both the "Eff. Z image", "Low Energy", "High Energy" and "Optimal CNR Image", (the second parameters), and both first and second parameters, “monochrome. Imag" and "Eff. Z image”, "Low Energy", "High Energy" and "Optimal CNR Image", are employed by the spectral image reconstruction algorithm).

In regards to claim 9, the combine teaching Gotman and Smith as whole discloses the limitations of claim 6.
Furthermore, Gotman discloses wherein the dialog box includes a list of selectable parameters, such that one of the parameters selected from the list is employed by the spectral image reconstruction algorithm, (see at least: Fig. 2, and Par. 0029-0032, and 0045, visually presents, in the menu display region 206, a menu or list 218 of the available processing algorithms 302 along with graphical (e.g., textual, pictorial, etc.) indicia that identifies the algorithms 302, such as least one of parameters “monochrome. Imag" and "Eff. Z image”, "Low Energy", "High Energy" and "Optimal CNR Image", selected from the list is implicitly employed by the spectral image reconstruction algorithm).

In regards to claim 11, the combine teaching Gotman and Smith as whole discloses the limitations of claim 6.
Furthermore, Gotman discloses wherein the graphical user interface includes a plurality of image viewports, each configured to display a different spectral image, (see at least: Par. 0010, and 0029, the GUI 200 includes a main viewport or image display region 204 and a menu display region 206. The image display region 204 visually presents a primary image 208 or slice of primary image data. The image display region 204 further visually presents a primary viewport ROI 210 and at least one secondary viewport ROI (two in the illustrated example, namely, a secondary ROI 212 and a secondary ROI 214), all superimposed over the primary image 208, [i.e., the graphical user interface includes a plurality of image viewports, each configured to display a different spectral image]).

In regards to claim 13, the combine teaching Gotman and Smith as whole discloses the limitations of claim 6.
Furthermore, Gotman discloses wherein the image viewport is configured to display at least a sub-portion of one spectral image superimposed over another spectral image, (see at least: Fig. 2, and Par. 0029, the image display region 204 further visually presents a primary viewport ROI 210 and at least one secondary viewport ROI (two in the illustrated example, namely, a secondary ROI 212 and a secondary ROI 214), all superimposed over the primary image 208, [i.e., wherein the image viewport is configured to display at least a sub-portion of one spectral image superimposed over another spectral image]).

In regards to claim 14, Gotman discloses a non-transitory computer readable medium encoded with computer executable instructions which, when executed by a processor, (see at least: Par. 0025, “computer readable storage medium 122”), cause the processor to perform a method for spectral imaging visualization, (see at least: Fig. 6), comprising: 
receiving spectral image reconstruction algorithms and spectral imaging data, (see at least: Par. 0025, the at least one processor 120 implicitly receives the computer readable instructions 124, [i.e., spectral image reconstruction algorithms], and data 126, [i.e., spectral imaging data], and executes the computer readable instructions 124. See also, Par. 0052, the computing system 112 can receive projection data and/or image data to process from the imaging system 100 (the console 402 and/or the reconstructor 111), a data repository 404, which is a picture archiving and communication system (PACS), 
accessing at least one of the spectral image reconstruction algorithms through a proprietary software interface, (see at least: Par. 0052-0053, the computing system 112 can receive projection data and/or image data, [i.e., the computing system 112 implicitly access at least one of the spectral image reconstruction algorithms through a proprietary software interface]);
processing the spectral imaging data with the at least one of the spectral image reconstruction algorithms to produce a spectral image, (Par. 0052-0053, the computing system 112 can receive projection data and/or image data to process from the imaging system 100 (the console 402 and/or the reconstructor 111), a data repository 404, another imaging system, and/or other device, [i.e., process the spectral imaging data with the at least one of the spectral image reconstruction algorithms]);
executing image visualization application software to construct a graphical user interface with an image viewport displaying the spectral image, (see at least: Fig. 2, and Par. 0028-0029, visually presents spectral image data of a same anatomical area of a primary image through multiple ROIs); and
displaying the graphical user interface with the spectral image displayed in the viewport, (see at least: Par. 0029, the graphical user interface (GUI) 200 is displayed in a display monitor of the output devices 118. The GUI 200 includes a main viewport or image display region 204 and a menu display region 206. The image display region 204 visually presents a primary image 208 or slice of primary image data, [i.e., display the graphical user interface with the spectral image displayed in the viewport]).

However, Smith discloses the obtaining medical data from sources where such medical data come in different incompatible formats, each requiring a different software application to read the data and view diagnostic, [i.e., the software application, “image visualization application software” cannot read and/or interpret, the medical data, “spectral imaging data”, formatted in in different incompatible formats], (Fig. 6, steps 610-630, Par. 0061-0063)
Gotman and Smith are combinable because they are both concerned with medical data diagnosis. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Gotman, to use steps 610, 620, and 630, as though by Smith, in order to provide an unified format medical information having high enough resolution to be used for diagnosis purposes, (Smith, see Par. 0063).

Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 4. As such, claim 16 is rejected for at least similar rational.

In regards to claim 17, the combine teaching Gotman and Smith as whole discloses the limitations of claim 14.
Furthermore, Gotman discloses wherein the computer readable medium is part of a hardware memory device of a visualization computing system or an image analyzing/processing computing system, (see at least: Par. 0025-0026, as shown in Fig. 1, the computer readable storage medium 122, is part of the computing system 112).
In regards to claim 18, Gotman discloses a method for spectral imaging visualization, (see at least: Fig. 6), comprising: 
receiving proprietary spectral image reconstruction algorithms and proprietary spectral imaging data at a picture archive and communication system, (see at least: Par. 0052, the computing system 112 can receive projection data and/or image data to process from the imaging system 100 (the console 402 and/or the reconstructor 111), a data repository 404, which is a picture archiving and communication system (PACS), [i.e., implicitly receiving proprietary spectral image reconstruction algorithms and proprietary spectral imaging data at a picture archive and communication system]);
accessing, with the picture archive and communication system, at least one of the proprietary spectral image reconstruction algorithms only through a proprietary software interface, (see at least: Par. 0052-0053, the computing system 112 can receive projection data and/or image data, [i.e., the computing system 112 implicitly access at least one of the spectral image reconstruction algorithms through a proprietary software interface]);
processing, with the picture archive and communication system, the proprietary spectral imaging data with the at least one of the proprietary spectral image reconstruction algorithms to produce a spectral image, (see at least: Par. 0052-0053, the computing system 112 implicitly process from the imaging system 100 (the console 402 and/or the reconstructor 111), a data repository 404, another imaging system, and/or other device, [i.e., implicitly processing with the picture archive and communication system the spectral imaging data with the at least one of the proprietary spectral image reconstruction algorithms]; and the instructions 124, which may also include a reconstructor, enables the 
executing, with the picture archive and communication system, image visualization application software of the picture archive and communication system to construct a graphical user interface with an image viewport displaying the spectral image, (see at least: Par. 0055, the study selector 502 visually presents a list of available studies to load. See also, Par. 0028-0029, visually presents spectral image data of a same anatomical area of a primary image through multiple ROIs); and 
displaying the graphical user interface with the spectral image displayed in the viewport, (see at least: Par. 0059, the first spectral data is visually displayed in an image viewport of a GUI visually presented via a display monitor, [i.e., implicitly displaying the graphical user interface with the spectral image displayed in the viewport]. See also Par. 0029, the graphical user interface (GUI) 200 is displayed in a display monitor of the output devices 118. The GUI 200 includes a main viewport or image display region 204 and a menu display region 206. The image display region 204 visually presents a primary image 208 or slice of primary image data, [i.e., implicitly displaying the graphical user interface with the spectral image displayed in the viewport]).
Gotman does not expressly disclose wherein the image visualization application software cannot read and/or interpret the spectral imaging data.
However, Smith discloses the obtaining medical data from sources where such medical data come in different incompatible formats, each requiring a different software application to read the data and view diagnostic, [i.e., the software application, “image visualization application software” cannot read and/or interpret, the medical data, 
Gotman and Smith are combinable because they are both concerned with medical data diagnosis. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Gotman, to use steps 610, 620, and 630, as though by Smith, in order to provide an unified format medical information having high enough resolution to be used for diagnosis purposes, (Smith, see Par. 0063).

Regarding claim 20, claim 20 recites substantially similar limitations as set forth in claim 4. As such, claim 20 is rejected for at least similar rational.

Claims 2, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gotman and Smith, as applied to claims 1, 14, and 18 above; and further in view of Zhao et al, (US-PGPUB 2015/0331995)

In regards to claim 2, the combine teaching Gotman and Smith as whole discloses the limitations of claim 1.
The combine teaching Gotman and Smith as whole does not expressly disclose wherein the spectral imaging data is formatted in a proprietary Digital Imaging and Communications in Medicine format.
However, Zhao et al discloses providing a medical data by data sources 105, which may include medical image data in a DICOM format, or a non-DICOM format, [i.e., 
Gotman and Smith and Zhao et al are combinable because they are all concerned with medical data diagnosis. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Gotman and Smith, to provide the medical image data in a DICOM format, as though by Zhao et al, in order to provide the physician much more context within which to make his/her decision, (Zhao, Par. 0029).

Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 2. As such, claim 15 is rejected for at least similar rational.

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 2. As such, claim 19 is rejected for at least similar rational.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gotman and Smith, as applied to claim 1 above; and further in view of Younkes et al, (US-PGPUB 2006/0026035)
The combine teaching Gotman and Smith as whole discloses the limitations of claim 1.
Furthermore, Gotman discloses wherein the image viewport is configured to display at least one other spectral image (see at least: Par. 0029, the GUI 200 includes a main viewport or image display region 204 and a menu display region 206. The image display region 204 visually presents a primary image 208 or slice of primary image data, further visually presents a primary viewport ROI 210 and at least one secondary viewport ROI (two in the illustrated example, namely, a secondary ROI 212 and a secondary ROI 214), all superimposed over the primary image 208, [i.e., wherein the image viewport is configured to display at least one other spectral image]).
The combine teaching Gotman and Smith as whole does not expressly disclose display at least one other spectral image in a split screen format
However, it should be noted that displaying image data in split screen Format is well-known and practiced in the art. For example, Younkes discloses displaying a current patient data from Medical Device 122 on Monitor 110 in a split screen fashion, (see at least: step 304 in Fig. 3a, and Par. 0028).
Gotman and Smith and Younkes et al are combinable because they are all concerned with medical data diagnosis. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Gotman and Smith, to display the image data in a split screen fashion, as though by Younkes, in order to perform assessing, diagnosing, planning, and/or performing treatment on a patient by a health care provider, (Par. 0028).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


“wherein the displayed graphical user interface includes a widget configured to set a new value of the parameter after the spectral image is displayed in the viewport, and the processor is configured to process the spectral imaging data with the least one of the spectral image reconstruction algorithms and the new value to produce a new spectral image, which is displayed in the image viewport”

The closest prior art of record, Gotman, (US-PGPUB 2016/0275709), discloses the displaying graphical user interface (GUI) 200 in a display monitor of the output devices 118, such as the GUI 200 includes a main viewport or image display region 204 and a menu display region 206. The menu display region 206 includes available secondary data sets 218 with data that can be presented in the secondary ROI 212 and the secondary 214, including the selection boxes corresponding to different selected areas, [i.e., displaying GUI in a display monitor comprising menu display region 206, which include the selection boxes corresponding to different areas, (see at least: Fig. 2, and Par. 0029-0032, and 0045), and a processor is configured to process the spectral imaging data with the least one of the spectral image reconstruction algorithms, (Par. 0039-0047); but fails to teach or suggest, either alone or in combination with the other cited references, wherein the displayed graphical user interface includes a widget configured to set a new value of the parameter after the spectral image is displayed in the viewport, and the processor is configured to process the new value to produce a new spectral image, which is displayed in the image viewport.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                              12/03/2021